Citation Nr: 0708393	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Entitlement to service connection for obesity, claimed as 
being overweight, to include as secondary to service 
connected lumbar para vertebral myositis, L3-L4 and L4-L5 
bulging disc with L5 radiculopathy.  

4.  Entitlement to an initial rating in excess of 10 percent 
for mild degenerative joint disease of the right knee.  

5.  Entitlement to an increased rating for lumbar para 
vertebral myositis, L3-L4 and L4-L5 bulging disc with L5 
radiculopathy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Although the April 2004 rating decision, July 2004 Statement 
of the Case, and subsequent Supplemental Statement of the 
Case reflect that the RO addressed the threshold matter of 
new and material evidence with respect to the issues of 
entitlement to service connection for sleep apnea and a left 
knee disorder, the Board itself must make a determination as 
to whether evidence is new and material before addressing the 
merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Thus, the question as 
to whether the evidence before the Board is new and material 
will be discussed below.

The issues of entitlement to service connection for a left 
knee disorder and increased ratings for the veteran's service 
connected right knee and lumbar spine disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the July 1999 rating decision 
which denied a claim for service connection for sleep apnea 
is not new and material and it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for sleep apnea.

2.  Evidence received since the September 1995 rating 
decision which denied a claim for service connection for a 
left knee disorder is new and material and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a left knee disorder.

3.  The veteran's current obesity, claimed as being 
overweight, is not shown to be related to his period of 
active duty service, from October 1988 to December 1990, or 
to his service connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The evidence submitted since the July 1999 rating 
decisions is not new and material and the claim for service 
connection for sleep apnea is not reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2006).

2.  The evidence submitted since the September 1995 rating 
decision is new and material and the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2006).

3.  Service connection for obesity, claimed as being 
overweight, is not established on a direct or secondary 
basis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a September 1995 rating decision, the RO denied service 
connection for the veteran's left knee disorder because there 
was no evidence which demonstrated the existence of the 
claimed condition and its possible relationship to service.  
Similarly, by a July 1999 rating decision, the RO denied 
service connection for sleep apnea because there was no 
competent medical evidence showing that the veteran's sleep 
apnea was incurred in or aggravated by service or that it is 
secondary to his service connected back disorder.  

The veteran was notified of these rating decisions but he did 
not appeal.  Thus, these decisions are final and not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the sleep apnea claim, it is noted that the 
evidence of record at the time of the July 1999 rating 
decision consisted of the veteran's service, VA, and private 
medical records as well as his VA examination reports.  The 
RO denied service for sleep apnea because the evidence did 
not show that this disorder was incurred in or aggravated by 
the veteran's active military service or that it was cause by 
his service connected back disorder.  

Evidence received since the July 1999 rating decision 
includes copies of private and VA treatment records, medical 
evidence in connection with the veteran's claim for benefits 
from the Social Security Administration, and VA examination 
reports which were not previously available for review.  
However, the Board finds that none of this evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a) 
because the claim still lacks competent evidence of a nexus 
between the veteran's current sleep apnea and his period of 
active duty service from October 1988 to December 1990, or 
that it is secondary to his service connected disabilities.  

Specifically, the medical evidence refers to current sleep 
apnea findings and treatment; however, it suggests no opinion 
as to any underlying pathology or etiology for such 
complaints.  In this regard, it is important for the veteran 
to understand that the fact that he has this disorder has 
never been in dispute.  The critical question is whether this 
disorder was caused or aggravated by his period of active 
duty service or whether it is secondary to his service 
connected disabilities.  None of the new records provides 
material evidence that would support the veteran's claim, 
other than the veteran's contentions, which are similar to 
his contentions when this issue was previously before the VA. 

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's sleep apnea was not incurred in or aggravated 
during his active military service and that it is not 
secondary to his service connected disabilities.  Thus, as at 
the time of the July 1999 rating decision which denied the 
veteran's claim, the evidence continues to show that his 
service records are negative for a sleep disorder and that 
the post service diagnosis of sleep apnea has not been linked 
to his period of active duty service or to a service 
connected disorder.  

Despite the veteran's statements that he currently suffers 
from sleep apnea as a result of obesity caused by lack of 
exercise due to his service connected back disorder, as a 
layperson without medical expertise or training, his 
statements alone are not competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, the veteran's claims must 
be denied. 

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating that sleep 
apnea initially began many years after service and is 
unrelated to such service or to a service connected 
disability.  Thus, additional medical records indicating 
ongoing sleep apnea findings and treatment would not, and do 
not, provide a basis to grant this claim.  Simply stated, the 
post-service medical record provides highly probative 
negative evidence against this claim, failing to indicate 
that any current sleep disorder is related to the veteran's 
period of active duty service from October 1988 to December 
1990.  

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for sleep apnea.  38 C.F.R. § 3.156(a).  The claim 
is not reopened and the appeal is denied.  38 U.S.C.A. 
§ 5108.

With respect to the claim for service connection for a left 
knee disorder, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the August 1995 rating decision.  

As noted above, at the time of the August 1995 rating 
decision, the RO specified that there was no evidence of a 
current left knee disorder.  However, subsequent treatment 
records note early degenerative osteoarthritis of the left 
knee.  In addition, VA outpatient treatment records reflect 
continued treatment for left knee complaints.  Thus, there is 
evidence of current left knee impairment.  The evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  As new 
and material evidence has been received, the left knee claim 
is reopened.  38 U.S.C.A. § 5108.

The veteran also claims entitlement to service for obesity as 
a result of his inability to exercise due to his service 
connected lumbar spine disorder.  The Board will limit its 
decision accordingly.

In this regard, it is noted that service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Specifically, in order to prevail on the issue 
of entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, service connection is in effect for lumbar 
paravertebral myositis with L5 left radiculopathy, which is 
rated as 40 percent disabling, and mild degenerative joint 
disease of the right knee, which is rated as 10 percent 
disabling.

Service records, as a whole, provide evidence against this 
claim, failing to indicate that he had a chronic disorder 
manifested by weight gain in service.  The veteran's central 
theory is that a service connected disability has caused 
another disorder.  In order to address this claim, the Board 
must review carefully the post-service medical record.

A review of VA and private medical records reflects that the 
veteran has a history of being overweight and, eventually, 
being diagnosed as obese.  Specifically, an August 1990 
report of medical examination for disability evaluation notes 
that the veteran weighed 245 pounds and was overweight.  
However, there is no finding of obesity as a result of the 
veteran's period of active duty service or due to a service 
connected disorder.  The veteran's service and post service 
medical records, as a whole, provide evidence against this 
claim, indicating that obesity developed years after his 
period of active duty service without relation to service.

As noted above, the record clearly establishes that the 
veteran has been diagnosed with obesity and he has 
established service connection for a right knee and lumbar 
spine disorder.  However, there is no medical nexus evidence 
establishing a relationship between the two disabilities.  
There is no objective medical evidence of record to support 
the veteran's contentions regarding secondary service 
connection and also evidence against this claim.  There is 
evidence of a post-service diagnosis of obesity and no 
indication within the treatment records that this post-
service disorder is the result of or is aggravated by a 
service connected disorder.  As such, service connection may 
not be granted for obesity on a secondary basis.

The Board emphasizes that the veteran's lay opinion as to the 
relationship between his obesity and his service-connected 
disabilities is not competent medical evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran's current diagnosis 
of obesity is not linked to his service connected 
disabilities.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 
2004 and provided to the appellant prior to the April 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  Moreover, since the appellant's 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the letter dated in January 2004 as 
well as information provided in the April 2004 rating 
decision, July 2004 Statement of the Case and subsequent 
Supplemental Statement of the Case informed the veteran of 
what constitutes new and material evidence.  Therefore, there 
is no prejudice to the veteran under Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 
02-1077 (U.S. Vet. App. December 21, 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records and he has 
provided written communication with respect to his claims.  
As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained with respect to the issue of entitlement to service 
connection for obesity.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for the claimed disorder during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and provide evidence against the claim, the Board finds no 
basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, based on the findings above, the 
standards of McLendon are not met in this case.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for new and material evidence, 
his claims were subsequently readjudicated in a statement of 
the case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

ORDER

As no new and material evidence has been received, the claim 
for service connection for sleep apnea is not reopened.  The 
appeal is denied.

As new and material evidence has been received, the claim for 
service connection for a left knee disorder is reopened.  To 
that extent, the appeal is granted.

Service connection for obesity is denied.


REMAND

The September 2006 Statement of Accredited Representative in 
Appealed Case asserts that the impairment associated with the 
veteran's connected lumbar spine and right knee disorders has 
increased in severity and is inadequately reflected by the VA 
examination which was conducted 17 months previously in April 
2005.  Thus, it is asserted on behalf of the veteran that an 
additional VA examination is required.  The Court has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

As discussed above, the claim for service connection for a 
left knee disorder is reopened.  This claim also includes the 
contention that the left knee disorder is secondary to the 
veteran's service-connected lumbar spine and right knee 
disorders.  However, before addressing the merits of the 
claim, the Board finds that additional development is 
required. 

As noted above, under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) proximately caused by, or (b) proximately 
aggravated by a service-connected disability.  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competent medical evidence of record does not adequately 
address the question of whether the veteran's left knee 
disability was caused by or aggravated by his service-
connected lumbar spine or right knee disabilities.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Prior to further adjudication of 
the claims, a VA examination is needed which addresses the 
likelihood of whether the veteran's left knee disability was 
caused by or aggravated by his service-connected lumbar spine 
and/or right knee disabilities.


Accordingly, the case is REMANDED for the following action:


1.  The veteran should be afforded a VA 
examination to identify the nature and 
extent of his service connected lumbar 
spine and right knee disorders as well as 
the nature and etiology of his left knee 
disability.  Based upon examination of 
the veteran and review of his pertinent 
medical history, the examiner should 
provide an opinion as to the following:

a)  The nature and current level of 
severity of the veteran's service-
connected lumbar spine disability.  The 
examiner is specifically requested to 
provide an opinion with respect to the 
number of incapacitating episodes the 
veteran has experienced, if any, and the 
total duration of such episodes in the 
past 12 months.  (Note: an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The examiner 
is also requested to provide an opinion 
as to presence of unfavorable ankylosis 
of the entire spine or entire 
thoracolumbar spine.  

b)  The nature and current level of 
severity of the veteran's service-
connected right knee disability, to 
include any additional limitation of 
motion as a result of pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the right knee joint?  
The examiner is also requested to provide 
an opinion as to any recurrent 
instability or lateral subluxation of the 
right knee.  If instability or 
subluxation is present, the examiner 
should note whether it is slight, 
moderate, or severe?

c)  The examiner should provide a 
diagnosis with respect to the veteran's 
left knee disorder as well as an opinion 
as to whether it is at least as likely as 
not that the diagnosed disability is 
caused by his service-connected lumbar 
spine and/or right knee disabilities, or 
is aggravated by (i.e., increased in 
disability by) his service-connected 
lumbar spine and/or right knee 
disabilities.  If the examiner determines 
that any diagnosed left knee disability 
is aggravated by the service-connected 
lumbar spine and/or right knee 
disabilities, the examiner should 
indicate the extent of such aggravation. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


